           Case 1:18-vv-01045-UNJ Document 44 Filed 07/14/20 Page 1 of 5


                                               CORRECTED

    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1045V
                                         UNPUBLISHED


    DANIEL JOHNSON,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: June 12, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On July 17, 2018, Daniel Johnson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his November 21, 2016 influneza (“flu”) vaccination. Petition at 1-7. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

On April 21, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. On June 10, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $167,499.14,
representing compensation for lost earnings ($23,568.23), actual pain and suffering
($112,500.00), and past unreimbursable expenses ($31,430.91). Proffer at 1-2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01045-UNJ Document 44 Filed 07/14/20 Page 2 of 5



       Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $167,499.14 (representing compensation for lost earnings
($23,568.23), actual pain and suffering ($112,500.00), and past unreimbursable
expenses ($31,430.91)) in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01045-UNJ Document 44 Filed 07/14/20 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                    )
DANIEL JOHNSON,                     )
                                    )
            Petitioner,             )
                                    )                 No. 18-1045V
v.                                  )                 Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION1

I.     Procedural History

       On July 17, 2018, Daniel Johnson (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 to -34,

for an injury petitioner allegedly sustained as a result of an influenza vaccination administered on

November 21, 2016. Petition at 1. Petitioner alleges that he suffered Guillain-Barré Syndrome

(“GBS”), which is an injury listed on the Vaccine Injury Table (“Table”) for the influenza

vaccine. Id.

       On April 20, 2020, respondent filed a Vaccine Rule 4(c) Report concluding that

petitioner met all requirements to demonstrate that he suffered from GBS caused by influenza

vaccination as defined by the Vaccine Injury Table, and on April 21, 2020, the Court found

petitioner entitled to compensation.




1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to discuss after
the Damages Decision is issued.
          Case 1:18-vv-01045-UNJ Document 44 Filed 07/14/20 Page 4 of 5




II.    Items of Compensation

       A. Lost Earnings

       Evidence supplied by petitioner documents that he has suffered a past loss of earnings.

Therefore, respondent proffers that petitioner should be awarded lost earnings as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent proffers that the appropriate award

for petitioner’s lost earnings is $23,568.23. Petitioner agrees.

       B. Pain and Suffering

       The parties agree that based upon the evidence of record, petitioner is entitled to

compensation for actual pain and suffering. Therefore, respondent proffers that petitioner should

be awarded actual pain and suffering damages as provided under the Vaccine Act, 42 U.S.C. §

300aa-15(a)(4). Respondent proffers that the appropriate award for petitioner’s actual pain and

suffering is $112,500.00. Petitioner agrees.

       C. Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable

expenses associated with his vaccine-related injury. Therefore, respondent proffers that

petitioner should be awarded past unreimbursable expenses as provided under the Vaccine Act,

42 U.S.C. § 300aa-15(a)(1)(B). Respondent proffers that the appropriate award for petitioner’s

past unreimbursable expenses is $31,430.91. Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment as described below, and requests that the Chief Special Master’s




                                                 2
          Case 1:18-vv-01045-UNJ Document 44 Filed 07/14/20 Page 5 of 5




decision and the Court’s judgment award the following:2

       A lump sum payment of $167,499.14, representing compensation for lost earnings, actual

pain and suffering, and past unreimbursable expenses in the form of a check payable to

petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ Robert P. Coleman III
                                             ROBERT P. COLEMAN III
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 305-0274
                                             Email: Robert.P.Coleman@usdoj.gov
DATED: June 10, 2020




2
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 3
